Mr. Justice Pam delivered the opinion of the court. Abstract of the Decision. 1. Customs and usages, § 24*—burden of proving existence of a custom. When a defendant 'relies on a failure to comply with an alleged established custom or usage as part of a contract of employment of an actress, the burden is upon him to prove the existence of such custom or usage. 2. Customs and usages, § 27*—when evidence insufficient to establish custom in theatrical profession. Where defendant contended that according to an established custom or usage in the theatrical profession, where an actress is engaged to render services for a new play and no date is specified in the agreement, the engagement is Tor the season or the run of the play, in an action for services rendered, the evidence is held to fail to show the existence of such a custom or usage.